11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

In re Matthew C. Lyle,                    * Original Mandamus Proceeding

No. 11-18-00341-CV                        * December 21, 2018

                                          * Per Curiam Memorandum Opinion
                                            (Panel consists of: Bailey, C.J.,
                                            Willson, J., and Wright, S.C.J.,
                                            sitting by assignment)
                                            (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Relator’s petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
denied.